    Case: 1:20-cv-05773 Document #: 28 Filed: 06/12/21 Page 1 of 2 PageID #:426




              IN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                        )
                                        )
 In re: Lion Air Flight JT 610 crash    )   Lead Case: 18-cv-7686
                                        )
                                        )   This filing applies to cases:
                                        )
                                        )   19-cv-1552
                                        )   20-cv-5773
                                        )
                                        )
                                        )   Honorable Thomas M. Durkin
                                        )
                                        )

                                NOTICE OF MOTION


      PLEASE TAKE NOTICE that on Wednesday June 23, 2021 at 9:00 AM, or at

such other time as the Court might arrange for a telephonic conference, the

undersigned will appear before Judge Thomas Durkin, in Room 1441 in the Dirksen

Building, 219 South Dearborn, Chicago, Illinois 60603 present the attached Motion for

leave to File Attorney Appearances for A.R.N., an Emancipated Minor.

                                        Respectfully submitted,

                                        /s/ Keith L. Hunt (electronic signature)
                                        An Attorney for A.R.N., an Emancipated Minor
Keith L. Hunt
Bradley E. Faber
Delaney A. Hunt
Hunt & Associates, P.C.
2275 Half Day Rd.
Suite 126
Bannockburn Illinois 60015
(312) 558-1300
khunt@huntassocaw.com
bfaber@huntassoclaw.com
dhunt@huntassoclaw.com
    Case: 1:20-cv-05773 Document #: 28 Filed: 06/12/21 Page 2 of 2 PageID #:427




                              CERTIFICATE OF SERVICE

      I Keith L. Hunt, certify that I caused a copy of the foregoing Notice of Motion to

be served on all counsel of record in this matter via the Court’s CM/ECF electronic filing

system.




                                         /s/ Keith L. Hunt (electronic signature)
                                         An Attorney for A.R.N. an Emancipated Minor
